UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (AMENDMENT NO. 1) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52979 Heavy Earth Resources, Inc. (Exact name of registrant as specified in its charter) Florida 75-3160134 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 625 Second Street, #280, San Francisco, CA 94107 (Address of principal executive offices) (Zip Code) (415) 813-5079 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of September 9, 2013, there were 71,263,253 shares of the issuer's $.001 par value common stock issued and outstanding. 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of June 30, 2013 and December 31, 2012 3 Condensed Consolidated Statements of Operations for the Three Months and Six Months Ended June 30, 2013 and 2012 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 PART II OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 20 Item 6. Exhibits 20 2 EXPLANATORY NOTE Heavy Earth Resources, Inc. is filing this Amendment No.1 on Form 10-Q/A (“Form 10-Q/A”) to its Quarterly Report on Form10-Q for the quarter ended June 30, 2013, that the Company originally filed on September 12, 2013 (the “Original 10-Q”), in response to comments received from the Securities and Exchange Commission (the “SEC”).The following items have been amended: ● To restate the Consolidated Statements of Cash Flows and the Consolidated Notes to Financial Statements to properly reflect the non-cash transactionsrelated to the capitalized costs of our oil and gas properties and the corresponding increase in our accrued liabilities; and, for the six months ended June 30, 2012; ● To reclassify an accrued liability on the Consolidated Balance Sheets and the Consolidated Notes to Financial Statements to properly reflect the amount as a note payable as of June 30, 2013; ● To revise the section titled “Liquidity and Capital Resources” under “Item7.Management’s Discussion of Financial Condition and Results of Operations”with restated data from the Consolidated Balance Sheets in relation to the above-described reclassification of an accrued liability to properly reflect the amount as a note payable as of June 30, 2013; and ● To update the Signatures Page and include currently dated certifications of the Chief Executive Officer and Chief Financial Officer required by Rule 13a-14(a) of the Securities Exchange Act of 1934 and 18 U.S.C. Section1350. With the exception of the foregoing, no other information in the Original 10-Q has been supplemented, updated or amended and this Form 10-Q/A does not reflect any events occurring after the filing of the Original 10-Q. PART I - FINANCIAL INFORMATION Item 1.Financial Statements. HEAVY EARTH RESOURCES, INC. (An Exploration Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, Assets Current Assets (Unaudited) Cash and cash equivalents $ $ Restricted cash Short term investments Other receivables Inventory Total current assets Oil and gas properties (full cost method) Evaluated Property, plant and equipment Well machinery and equipment Furniture, fixtures and other Less: accumulated depletion, depreciation and amortization ) ) Net oil and gas properties, plant and equipment Total assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Cash Overdraft $ $
